DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 08/20/2020.  Claims 1-15 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-8, 10-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awdeh (U.S. 2015/0077528).
Regarding claim 1, Awdeh teaches: A surgical imaging system (abstract... “A surgical guidance system and method for assisting a surgeon in a surgical procedure performed on a patient”), comprising: 
a first imaging device configured to generate a real- time visual image of a first field of view of a patient ([0004]... “The system comprises an image acquisition device configured to generate substantially real-time digital video data representing patient images of an eye of the patient”); 
a second imaging device configured to generate a real- time thermal image of the first field of view ([0043]... “System 10 may include an image source 3 including one or more image acquisition devices, such as cameras, optical coherence tomography (OCT) devices, or other types of optical sensors. Image source 3 may generate still images, moving images, or video data. In one embodiment, for instance, image source 3 may include two cameras, 3a, 3b. The cameras may be arranged in slightly offset position to provide a stereoscopic view of a surgical field. Cameras 3a, 3b may include any suitable type of camera, e.g., cameras for generating still or moving images, infrared or heat-sensitive cameras, low-light cameras, or the like. System 10 may also include any suitable component for visualization and/or imaging, e.g., one or more light sources, sensors, ultrasound sources, or suction/irrigation sources to clear the surgical field, for instance”); 
a retaining structure, configured to be positioned in proximity to an eye of an operator of the system (eyewear device 7 in Fig. 1); 
a semi-transparent screen configured to be mounted on the structure in front of the eye of the operator ([0047]... “the display device, such as the eyewear device 7, the external display 9, or the microscopic unit 12, may only have one display and/or one ocular. The display may be transparent, semi-transparent, translucent, or semi-translucent, so that the display image is included in what the surgeon can see through the oculars; or, the oculars can be opaque or semi-opaque, such that the display image is the only image the surgeon can see”); and 
a processor (Processing unit 4 in Fig. 1) configured: 
to receive the real-time visual and thermal images from the imaging devices ([0005] ... “The system further comprises a processor coupled to the image acquisition device and configured to receive the video data from the image acquisition device, receive external data from an external data source, and generate composite digital image data based on the video data and the external data”), and 
upon receiving an indication from the operator, to present, on the semi-transparent screen, the real-time visual image, the real-time thermal image or the real- time thermal image overlaid on the real-time visual image ([0046]... “the display device may employ a surgical microscope to simultaneously display real-time images of the surgical field overlaid and registered with images of informational and navigational aids”), focused to a point in proximity to a near point of the eye of the operator while the operator is capable of viewing through the semi-transparent screen a second field of view different from the first field of view ([0055]... “images may be transmitted to external monitor 9 to allow people other than the surgeon using eyewear device 7 to view the images. The images may also be transmitted to external processor 8 for further processing or storage therein”; [0047]... “the display device, such as the eyewear device 7, the external display 9, or the microscopic unit 12, may only have one display and/or one ocular. The display may be transparent, semi-transparent, translucent, or semi-translucent, so that the display image is included in what the surgeon can see through the oculars; or, the oculars can be opaque or semi-opaque, such that the display image is the only image the surgeon can see”).

Regarding claim 3, Awdeh teaches the invention of claim 1 as discussed above. Awdeh further teaches: wherein the first field of view of the patient comprises one or more surgical tools used to perform a surgical procedure on the patient ([0050]... “In addition to the view of the, e.g., surgical field, provided by image source 3, one or more data images may be produced in the view provided to the display device, thus permitting the surgeon to simultaneously view both the object(s) on which the camera(s) is trained, as well as external data. The external data can include, for instance, vacuum pressure, distance to an object or anatomical landmark, or other suitable information. Still other information could include, for example, the remaining battery life of eyewear device 7 or the time or length of the current operation”).

Regarding claim 4, Awdeh teaches the invention of claim 3 as discussed above. Awdeh further teaches: wherein the first field of view of the patient comprises one or more surgical tools used to perform a surgical procedure on the patient ([0007]... “a display device for assisting a surgeon in a surgical procedure performed on a patient is disclosed. The device comprises a housing configured to be worn by the surgeon, a receiving module, and a display module. The receiving module is configured to receive composite digital image data from a processor including substantially real-time digital video data and external data, the digital video data representing patient images of an eye of the patient. The display module is configured to display, to the surgeon from the composite digital image data, overlaid images including procedural prompts corresponding to the patient images and the external data; [0067] ... “The external data may also include parameters of equipment utilized in the ongoing surgery, such as MICS parameters including vacuum pressure, ultrasound power, aspiration, bottle height; and battery status of eyewear device, etc”).

Regarding claim 5, Awdeh teaches the invention of claim 3 as discussed above. Awdeh further teaches: wherein the surgical procedure comprises phacoemulsification ([0044]... “certain embodiments of the present disclosure may be used in, or prior to, ophthalmologic surgeries, including vitreo-retinal surgery (e.g., with phacoemulsification, ultrasound, vacuum, aspiration, or irrigation), corrective surgery (e.g., Laser-Assisted in Situ Keratomileusis, or LASIK, and photorefractive keratectomy, or PRK), cataract surgery, astigmatism surgery, glaucoma surgery, or in any other suitable procedures in any other subspecialties, for instance, other surgical fields or dentistry”). 

Regarding claim 7, Awdeh teaches the invention of claim 3 as discussed above. Awdeh further teaches: wherein the processor is further configured to present, on the semi- transparent screen, information about the surgical procedure (see Fig. 2; [0064] ... “FIG. 2 illustrates an exemplary process 200 for assisting a surgeon in a surgical procedure performed on a patient”). 

Claims 8, 10-12 and 14 are method for viewing a surgical procedure of surgical imaging system of claims 1, 3-5 and 7 respectively. As such, claims 8, 10-12 and 14 are similar in scope and content to claims 1, 3-5 and 7 above, and are therefore rejected under similar rationale as presented against claims 1, 3-5 and 7 above.

Claim 15 is a computer software product comprising a non-transitory computer-readable medium surgical imaging system claim 1. Awdeh further teaches “non-transitory computer-readable medium comprising instructions, which, when executed by one or more processors, cause the processors to perform a method for assisting a surgeon in a surgical procedure performed on a patient” ([0009]). As such, claim 15 is similar in scope and content to claim 1 above, and is therefore rejected under similar rationale as presented against claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awdeh (U.S. 2015/0077528) in view of Buchmueller (U.S. 2012/0155778).
Regarding claim 2, Awdeh teaches the invention of claim 3 as discussed above. Awdeh further teaches: wherein the processor is configured to present the real-time image, the real-time thermal image or the real-time thermal image overlaid on the real-time visual image ([0005] ... “The system further comprises a processor coupled to the image acquisition device and configured to receive the video data from the image acquisition device, receive external data from an external data source, and generate composite digital image data based on the video data and the external data”). 
Awdeh does not explicitly teach: toggling, on the semi-transparent screen, the presentation of the real-time image, the real-time thermal image and the real-time thermal image overlaid on the real-time visual image in a round-robin fashion.
However, Buchmueller teaches distributing consecutively-received image information entries in round-robin fashion. Buchmueller teaches “A distribution module 506 distributes the incoming image information entries to a collection of image buckets (e.g., 508, 510, 512, etc.). The image buckets represent buffers for storing the image information entries until they are forwarded to respective index servers for processing. More specifically, assume that there are three image buckets. The distribution module 506 can "spray" incoming image information entries to the image buckets in round-robin fashion, e.g., such that a first image information entry is sent to image bucket 1, a second image information entry is sent to image bucket 2, a third image information entry is sent to image bucket 3, a fourth image information entry is sent to image bucket 1, and so on” ([0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Awdeh to incorporate the teaching of Buchmueller to configure toggle, on the semi-transparent screen, the presentation of the real-time image, the real-time thermal image and the real-time thermal image overlaid on the real-time visual image in a round-robin fashion. The motivation of combining these analogous arts is to increase intervention efficiency in case of accident and to reduce the risks linked to said intervention operations ([0014]).

Claim 9 is a method for viewing a surgical procedure of surgical imaging system of claim 2. As such, claim 9 is similar in scope and content to claim 2 above, and is therefore rejected under similar rationale as presented against claim 2 above.

Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awdeh (U.S. 2015/0077528) in view of Donato (U.S. 2006/0048286).
Regarding claim 6, Awdeh teaches the invention of claim 5 as discussed above. Awdeh does not explicitly teach: wherein the thermal image comprises temperature information for tissue in the eye of the patient and the one or more surgical tools.
However, Donato teaches “each station uses two video signals that are either of the thermographic type, i.e., characterized by radiation that originates from the emission of the observed bodies themselves (any body emits heat radiation merely due to the fact that its temperature is higher than absolute zero), or of the reflective type, in which the radiation detected by the video camera is derived by reflection from the light emitted by an external source that illuminates the observed objects” ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Awdeh to incorporate the teaching of Donato to configure the thermal image to comprise temperature information for tissue in the eye of the patient and the one or more surgical tools. The motivation of combining these analogous arts is to reduce the complexity of processing during a search phase of processing provided by the image matching system, making the search phase more responsive and potentially more accurate ([0003]).

Claim 13 is a method for viewing a surgical procedure of surgical imaging system of claim 6. As such, claim 13 is similar in scope and content to claim 6 above, and is therefore rejected under similar rationale as presented against claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622